                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-08245-FMO (MAA)_                                         Date: November 26, 2018
Title      Jermaine Gomes v. City of Los Angeles, et al.



Present: The Honorable:       MARIA A. AUDERO, U.S. Magistrate Judge


                    Cheryl Wynn                                            N/A
                    Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

        On October 10, 2018, the Court issued a Memorandum Decision and Order Dismissing
Complaint with Leave to Amend. (“Order,” ECF No. 7.) The Court ordered that if Plaintiff Jermaine
Gomes intended to pursue this matter, he was required to file a First Amended Complaint within thirty
(30) days after the Order, i.e., by November 9, 2018. (Id. at 9.) The Court explicitly cautioned Plaintiff
that failure to comply with the Order would “result in a recommendation that this action be
dismissed with prejudice for failure to prosecute and obey Court orders pursuant to Federal
Rule of Civil Procedure 41(b).” (Id. at 10.)

       To date, Plaintiff has filed neither a First Amended Complaint nor a notice of voluntary
dismissal of the action. (A Notice of Dismissal form is attached to this Order.) Plaintiff is ORDERED
TO SHOW CAUSE by December 26, 2018 why the Court should not recommend that the case be
dismissed without prejudice for want of prosecution. C.D. Cal. L.R. 41-1. If Plaintiff files a First
Amended Complaint or a Notice of Dismissal on or before that date, the Order to Show Cause will be
discharged, and no additional action need be taken.

It is so ordered.

Attachment (Notice of Dismissal)                                                                    :
                                                                    Initials of Preparer           cw




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
